Citation Nr: 1760383	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  17-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to the restoration of a 40 percent rating for post-operative ventral hernia from August 16, 2013.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel











INTRODUCTION

The Veteran had active military service from July 1963 to June 1966 and from April 1977 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The record shows that the Veteran filed a timely notice of disagreement with the assignment of an effective date of May 7, 2013, for the grant of service connection for abdominal adhesions in the January 2014 rating decision.  In his August 2014 notice of disagreement, the Veteran expressly stated that the effective date of the grant of service connection for abdominal adhesions should be February 15, 2012.  In a February 2017 rating decision, the Veteran was assigned an effective date of February 15, 2012, for the grant of service connection for abdominal adhesions.  That constituted a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.

In his April 2017 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in an August 2017 statement, the Veteran withdrew his request for a hearing in writing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

An improvement in the Veteran's post-operative ventral hernia was not adequately demonstrated by the evidence of record at the time of the January 2014 rating decision reducing the rating for the disability from 40 percent to 0 percent (noncompensable).  
CONCLUSION OF LAW

The 40 percent rating for post-operative ventral hernia was not properly reduced and is restored.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.344, 4.114, Diagnostic Code 7339 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of his rating from 40 to a noncompensable rating for his service-connected ventral hernia was improper; and, that the 40 percent rating should be restored.  Having reviewed the evidence of record, the Board finds that restoration of the 40 percent rating for the Veteran's hernia disability, effective February 15, 2012, is warranted.

The January 2014 rating decision effectuating the reduction, noted that such reduction was prompted by the Veteran's re-evaluation at the August 2013 VA examination, which revealed a massive persistent hernia without any indication for a supporting belt.  For rating reductions (in effect less than 5 years), it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  Therefore, the Board will focus only upon the propriety of the reduction-specifically, whether the evidence of record warranted a reduction in the assigned rating.

In July 2012, the Veteran was afforded a VA examination of his ventral hernia.  At the time, the Veteran reported that occasionally bending over or exercising resulted in pulling pain.  He reported generally experiencing some level of discomfort, as well as constipation, pain, and/or bloating.  Upon examination, the VA examiner palpated a ventral hernia which was described as large and persistent.  The examiner denied any indication for a supporting belt.  The examiner noted the hernia was recurrent and inoperable given the Veteran's prior surgical history of multiple repairs.

In August 2013, the Veteran was afforded another VA examination of his ventral hernia.  At that time, the Veteran reported that he experienced chronic abdominal pain with recurrent complications.  Upon examination, the VA examiner palpated a hernia which continued to be described as large and persistent.  The examiner noted there was no indication for a supporting belt.  The hernia was noted to be recurrent and irremediable, due to the Veteran's history of intestinal obstructions.

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  To be precise, the burden is on the Board to establish by a preponderance of evidence that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates sustained material improvement in the service-connected status post-operative ventral hernia.  38 C.F.R. § 4.3, 4.7 (2017).  In fact, the Board notes that at the time of the August 2013 examination, the Veteran continued to present with the exact symptoms which were noted at the July 2012 VA examination; a large, persistent hernia that was irremediable due to the Veteran's prior surgical history.  In addition, although the VA examiner noted there was no indication for a supporting belt at the time of August 2013 examination, those exact findings were noted at the time of the July 2012 examination, upon which the 40 percent rating was based.  

The Board finds that the evidence of record fails to indicate that the Veteran's disability actually improved.  Therefore, the Board finds that VA has not met its burden and that the reduction in the Veteran's disability evaluation for his post-operative ventral hernia was not proper.  Accordingly, restoration of the 40 percent rating for post-operative ventral hernia is warranted beginning August 16, 2013.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to restoration of the 40 percent rating for post-operative ventral hernia from August 16, 2013, is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


